Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an optoelectronic semiconductor component comprising the housing comprises a base plate, a cover plate and at least one housing ring between the base plate and the cover plate, and a plurality of electrical through-connections, a recess is formed by the at least one housing ring, the semiconductor chip is located in said recess, the base plate has a plurality of electrical connection surfaces at a component underside, in each case a plurality of the through-connections extend through the base plate, through the cover plate and through the at least one housing ring in a direction transverse to the component underside, the base plate, the at least one housing ring and the cover plate are firmly connected to one another via continuous, peripheral inorganic sealing frames, and the housing comprises a radiation exit region for the emission of radiation are not disclosed. 
The closest prior art are Auen et al. (US Pub. 2013/0272329) and Fujimura et al. (US Pub. 2012/0045183). While Auen discloses an optoelectronic semiconductor component (Fig. 1A) and Fujimura et al. discloses an optoelectronic semiconductor component (Fig. 4). Neither Auen nor Fujimura disclose or suggest in summary the housing comprises a base plate, a cover plate and at least one housing ring between the base plate and the cover plate, and a plurality of electrical through-connections, a recess is formed by the at least one housing ring, the semiconductor chip is located in said recess, the base plate has a plurality of electrical connection surfaces at a component underside, in each case a plurality of the through-connections extend through the base plate, through the cover plate and through the at least one housing ring in a direction transverse to the component underside, the base plate, the at least one housing ring and the cover plate are firmly connected to one another via continuous, peripheral inorganic sealing frames, and the housing comprises a radiation exit region for the emission of radiation.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                             
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875